F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                           March 14, 2007
                                    TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                             Clerk of Court

 U N ITED STA TES O F A M ER ICA,

           Plaintiff - Appellee,

 v.                                                          No. 05-2259
                                                          (D. New M exico)
 SALVAD OR OLM OS-RO DR IGU EZ,                       (D.Ct. No. CR-04-1652 J)

           Defendant - Appellant.



                               OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Petitioner Salvador Olmos-Rodriguez pled guilty to one count of unlawful

reentry by an alien previously deported following a conviction for an aggravated

felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). The district court sentenced


       *
         This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
him to forty-six months imprisonment, with two years of supervised release.

       Olmos-Rodriguez’s appointed counsel, Edward O. Bustamante, has filed an

Anders brief and moved to withdraw as counsel. See Anders v. California, 386

U.S. 738 (1967). 1 Olmos-Rodriguez has filed a written response in the form of a

letter to this Court, which w e w ill construe as the defendant’s brief in this matter. 2

The government has declined to file a brief. W e therefore base our conclusion on

counsel's brief, Olmos-Rodriguez’s letter, and our own review of the record.

       In his Anders brief, counsel identified ineffective assistance of counsel as

the only potential non-frivolous issue for consideration. Olmos-Rodriguez’s letter

to this Court seems to pursue this argument, stating that his trial counsel never

advised him of his rights or reviewed his case with him. Reading O lmos-

Rodriguez’s letter liberally, it appears he is in fact seeking to have this Court

review an ineffective assistance of counsel claim. However, ineffective

assistance of counsel claims should be brought in collateral proceedings, not on

direct appeal. U.S. v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc).


       1
        Anders holds that if counsel finds a case to be wholly frivolous after conscientious
examination, he may so advise the court and request permission to withdraw. 386 U.S. at
744. Counsel must submit to both the court and his client a brief referring to anything in
the record arguably supportive of the appeal. Id. The client may then raise any point he
chooses, and the court thereafter must undertake a complete examination of all
proceedings to determine whether the appeal is in fact frivolous. If it so finds, it may
grant counsel’s request to withdraw and dismiss the appeal. Id.
       2
        We construe pleadings and other papers of pro se litigants liberally. Bear v.
Patton, 451 F.3d 639, 641 (10th Cir. 2006).


                                            -2-
Ineffective assistance of counsel claims brought on direct appeal are almost

alw ays properly dismissed. Id. In order for this Court to effectively review such

a claim, the district court should develop a factual record on the matter. Id.; U.S.

v. Boigegrain, 155 F.3d 1181, 1186 (10th Cir. 1998) (“W e are reluctant to hear

claims of ineffective assistance advanced for the first time in this court because

we work at a distinct disadvantage when we operate without the factual

development and judicial reasoning afforded by low er court proceedings.”).

      Having review ed the submissions of counsel and Olmos-R odriguez, as well

as the record in this case, we GRANT counsel’s motion to withdraw 3 and

DISM ISS this appeal.

                                       Entered by the C ourt:

                                       Terrence L. O ’Brien
                                       United States Circuit Judge




      3
        Olmos-Rodriguez requests the appointment of new counsel. Since his appeal is
dismissed, any request for the appointment of new appellate counsel is now moot.



                                         -3-